11/13/2020

ORIGINAL        IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 19-0273


                                         DA 19-0273

                                                                            FILED
 STATE OF MONTANA,
                                                                           NOV 1 3 2020
            Plaintiff and Appellee,                                               uprreerlvvoocl
                                                                        Bsotwaetenr7
                                                                                            Court
                                                                      Clerk of Seme
                                                                                 f Morita rssa

      v.                                                           ORDER

 RANDY S. LAEDEKE,

            Defendant and Appellant.



        Appellant Randy S. Laedeke has filed a motion for a fifteen-day extension oftime
 within which to file a petition for rehearing.
        IT IS ORDERED that the motion for extension of time is GRANTED. Appellant
 is directed to file and serve his petition for rehearing on or before November 27,2020.
        DATED this 13 — day of November,2020.


                                                  For the Court,